NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS DEWEY EASTON,                            No. 20-35351

                Plaintiff-Appellant,            D.C. No. 6:19-cv-01978-MK

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                            for the District of Oregon
                Mustafa T. Kasubhai, Magistrate Judge, Presiding**

                            Submitted May 18, 2021***

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Thomas Dewey Easton appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from the

suspension of his driver’s license. We have jurisdiction under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court dismissed Easton’s action on the basis of res judicata. The

only challenge to the district court’s application of res judicata that Easton raises in

his opening brief is that this court has not yet resolved his previous appeal, No. 19-

35699, but on August 12, 2020, this court decided that appeal by affirming the

district court’s judgment. Because Easton raises no other challenge to the district

court’s application of res judicata, Easton has waived any such challenge. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); Acosta-Huerta v. Estelle,

7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro se

appellant’s opening brief are waived).

      The district court properly substituted the United States as a party for

defendant Howell. In order to challenge the Attorney General’s decision regarding

the scope of the employment certification, Easton was required to “allege sufficient

facts that, taken as true, would establish that [Howell’s] actions exceeded the scope

of [her] employment,” but Easton failed to do so. Saleh v. Bush, 848 F.3d 880,

886, 889 (9th Cir. 2017) (citation and internal quotation marks omitted) (standard

of review).

      The district court properly denied Easton’s motion to remand. The Attorney

General certified that Howell was an employee of the Department of Veterans

Affairs and was acting within the scope of her employment during the incidents


                                           2                                     20-35351
described in Easton’s complaint, and “certification is conclusive for purposes of

removal, i.e., once certification and removal are effected, exclusive competence to

adjudicate the case resides in the federal court, and that court may not remand the

suit to the state court.” Osborn v. Haley, 549 U.S. 225, 231 (2007); D-Beam Ltd.

P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 974 n.2 (9th Cir. 2004) (standard

of review).

      The district court did not abuse its discretion by dismissing Easton’s

complaint without leave to amend because amendment would have been futile.

See Cervantes v. Countrywide Home Loans, 656 F.3d 1034, 1040-41 (9th Cir.

2011) (setting forth standard of review and explaining that a district court may

deny leave to amend if amendment would be futile).

      We reject as without merit Easton’s contentions that the district court was

required to conduct hearings and grant discovery, and that the district court failed

to rule on his request for judicial notice.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett, 587 F.3d at 985 n.2.

      AFFIRMED.




                                              3                                20-35351